DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8-10, 12-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,608,745 in view of Brisson et al. (US 2003/0208296; “Brisson”).
The patent claims are geared towards the apparatus used in the currently claimed method. Note how the patent claims contain all the structural features that are present in the current set of claims.
However, the patent claims do not disclose the method steps such as determining if the blade is in a particular cutting region.
Brisson teaches a method that determines if the cutting tool is within the cutting region and when it is placed near or in a non-cutting region and can reduce or turn off 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the control method of Brisson to the tool used in the patent claims, in order to cut only the region the surgeon wants to cut (abstract; paragraph [0031]).
Claims 1, 3, 5, 8-10, 12-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,327,784. 
Although the claims at issue are not identical, they are not patentably distinct from each other because under broadest reasonable interpretation the patent claims read on the current claims.
For instance, current claim 1 is similar to claim 6 in that the slats are coplanar with the blade. The current claim just distinguishes that it is in a direction of movement of the bone saw blade.
Current claim 14 is geared towards altering the thickness, which is in claim 8 of the patent. 
Current claim 19 modifies the patent claim 1 wherein the slat is positioned in between two of the plurality of cutting teeth rather than each of the cutting teeth. Therefore, patent claim 1 covers the current claim language. 



Allowable Subject Matter
Claim 1 distinguishes the direction in which the slats and blade are coplanar, which was discussed in the Appeal decision for Application 14/103,186. The board affirmed that Carroll taught the blade and the guard to be coplanar. However, the plane used is in a different direction than the direction that the blade moves. Therefore, current claim 1 gets over that rejection and there is not a rejection that can be made using any of the cited references.
Claim 14 is allowable based on the same board decision in Application 14/103,186. See board’s argument on pages 14 and 15 towards old claim 17 regarding “altering the thickness.”
Claim 19 is allowable based on the same board decision in Application 14/103,186. Pages 4 and 5 of the Board Decision talks about how it is not adequate evidence to interpret Smith to read on the limitation that the slats are positioned between the teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775